Exhibit 10.5

ENERGY CONVERSION DEVICES, INC.

 

Form of Restricted Stock Award Agreement Under

the Energy Conversion Devices, Inc. 2006 Stock Incentive Plan



--------------------------------------------------------------------------------

 

 

Participant:   _____________________________________________

Grant Date:      _______________________________________, 2007

Restricted Shares: ________________________________________

This Restricted Stock Award Agreement (this “Agreement”), dated as of the Grant
Date, is entered into by and between Energy Conversion Devices, Inc., a Delaware
corporation (the “Company”), and the Participant. Capitalized terms not defined
herein have the meanings ascribed to such terms in the Energy Conversion
Devices, Inc. 2006 Stock Incentive Plan of the Company, as amended from time to
time (the “Plan”).

1.        The Award. The Company hereby grants the restricted shares (the
“Award”) to the Participant, as of the Grant Date, pursuant to and subject to
all of the terms and conditions of this Agreement and the Plan, the provisions
of which are incorporated herein. A copy of the Plan is on file in the office of
the Company. If there is any conflict between the provisions of this Agreement
and the Plan, the Plan will control.

2.           Restricted Stock and Vesting. Each Restricted Share represents the
right of the Participant to receive, upon vesting and the satisfaction of any
required tax withholding obligation, one share of common stock, par value $.01,
of the Company (“Common Stock”). As of the date hereof and until the date such
restricted shares are vested, or are terminated or forfeited in accordance with
this Agreement, the Participant shall be entitled to all the rights of a holder
of Common Stock as if the outstanding restricted shares were so vested,
including the right to vote and to receive dividends. The Participant may not
sell, assign, transfer, pledge, hypothecate, mortgage or otherwise dispose of,
by gift or otherwise, or in anyway encumber any of the restricted shares prior
to vesting, except as otherwise permitted by the Plan.

Prior to vesting, at the Company’s election, the shares of Common Stock relating
to such restricted shares will either be represented in book-entry form by the
transfer agent for the Common Stock or by a certificate held by the Company or
such transfer agent. Any certificate relating to the restricted shares shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the applicable terms, conditions and restrictions.

Subject to the terms and conditions set forth herein, the restricted shares
shall vest on the third anniversary of the Grant Date (“Vesting Date”). As soon
as practicable after vesting, but no later than the date that is 2½ months after
the end of the Participant’s tax year in which the Vesting Date occurs, the
Company shall deliver

 

--------------------------------------------------------------------------------



certificate(s) representing the shares of Common Stock vested as of such period
to the Participant or his or her designee. Such certificate(s) shall be
registered in the name of the Participant.

3.           Forfeitures. Upon the failure of the Participant to be employed by
the Company or any of its affiliates for any reason, all unvested restricted
shares shall be forfeited by the Participant to the Company without the payment
of any consideration by the Company; provided, that except as specified in the
Plan, in the event of a Participant’s retirement, permanent disability, other
termination of employment or death, or in cases of special circumstances, the
Compensation Committee of the Company’s Board of Directors may, in its sole
discretion, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to such Participant’s restricted shares. Upon forfeiture, the Company
shall cancel, or cause the transfer agent to cancel, the stock certificate or
book-entry relating to the unvested restricted shares.

4.           Tax Withholding Obligation. The Participant shall pay to the
Company or make arrangements satisfactory to the Committee, when directed by the
Company, regarding payment of any federal, state or local taxes of any kind
required by law to be withheld in connection with the Award (including upon any
vesting of the Restricted Shares). The Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Participant federal, state and local taxes of any kind required by
law to be withheld in connection with the Award (including upon any vesting of
the Restricted Shares).

5.           Rights of Participant. The Award does not confer on the Participant
any right to continue in the employ of the Company or any of its affiliates or
interfere in any way with the right of the Company or any of its affiliates to
determine the terms of the Participant’s employment.

6.           Registration. The Company intends to have an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of Common Stock subject to this Award. The Company intends to
maintain this registration but has no obligation to do so. If the registration
ceases to be effective, the Participant will not be able to transfer or sell
shares issued pursuant to this Award unless exemptions from registration under
applicable securities laws are available. Such exemptions from registration are
very limited and might be unavailable. The Participant agrees that any resale by
him or her of the shares of Common Stock issued pursuant to this Award will
comply in all respects with the requirements of all applicable securities laws,
rules, and regulations (including, without limitation, the provisions of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the respective rules and regulations promulgated thereunder) and
any other law, rule, or regulation applicable thereto, as such laws, rules, and
regulations may be amended from time to time. The Company will not be obligated
to either issue the shares or permit the resale of any shares if such issuance
or resale would violate any such requirements.

 

 

2

 

--------------------------------------------------------------------------------



7.           Recoupment. The Company will, to the extent permitted by governing
law, in all appropriate cases as determined by its Board of Directors (the
“Board”), require, and the Participant shall pay, reimbursement to the Company
of the gain realized on the Award where all of the following factors, as
determined by the Board (and whose determination shall be conclusive), are
present: (a) the gain realized on the Award was attributable, at least in part,
to the achievement of certain financial results that were subsequently the
subject of a restatement, (b) the Participant engaged in fraud or intentional
misconduct that was a substantial contributing cause to the need for the
restatement, and (c) the Participant would have received less or no gain with
respect to the Award based upon the restated financial results. In each such
instance, the Participant shall pay to the Company the entire gain realized by
the Participant on the Award, plus a reasonable rate of interest. For purposes
of this Section, a Participant’s gain realized on the Award is the fair market
value (determined without regard to the restatement) of the Restricted Shares on
the Vesting Date.

8.           Acknowledgment of Participant. The Participant accepts and agrees
to the terms of the Award as described in this Agreement and in the Plan,
acknowledges receipt of a copy of this Agreement, the Plan, and any applicable
summary of the Plan, and acknowledges that he or she has read all these
documents carefully and understands their contents.

 

 

ENERGY CONVERSION DEVICES, INC.,

 

By:

 

Title:

 

 

 

 

PARTICIPANT

 

 

 

 

 

3

 

 